[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 281 
The questions put to the plaintiff, Teerpenning, when under examination as a witness, and objected to by the defendants, called for his opinion of the quantity as well as the value of the goods destroyed. It did not call for a description of the goods, or a statement of their quality or quantity, or any other fact which would enable the referee to form an opinion of their value. It did not even call for a statement of the value of the goods as a fact within the knowledge of the witness, but for the judgment or opinion of the witness, without weighing or measuring either value or quantity, and without any evidence that he had any knowledge of either the character, quantity, quality, or value of the subject-matter of the estimate.
As a rule, witnesses must state facts, and not draw conclusions, or give opinions. It is the duty of the jury, or court, to draw conclusions from the evidence, and form opinions upon the facts proved. The cases in which opinions of witnesses are allowable, constitute exceptions to the general rule, and the exceptions are not to be extended or enlarged, so as to include new cases, except as a necessity to prevent a failure of justice, and when better evidence cannot be had. *Page 282 
On questions of science or trade, and the like, persons of skill and science, experts in the particular science or trade, may give opinions. (1 Greenl. Evi., § 440; 1 Phil., Ev., 290.) On questions of value, a witness must often be permitted to testify to an opinion as to value, but the witness must be shown competent to speak upon the subject. He must have dealt in, or have some knowledge of the article concerning which he speaks. (C. and H. Notes, 760; Note, 529.) Persons should be conversant with the particular article, and of its value in the market, as a farmer or dealer, or a person conversant with the article, as to the value of lands, cattle, produce, etc. These stand upon the general ground of peculiar skill and judgment in the matters about which opinions are sought. Per NELSON, Ch. J., Lincoln v.Schenectady and Saratoga R.R. Co. (23 W.R., 433); Bull v.Flagler (23 Wend., 354); Norman v. Wells (17 Wend., 136);Lamoure v. Caryl (4 Denio, 370).
It is not permitted to give in evidence the opinion of witnesses having knowledge of the subject-matter, as to the damages resulting from a particular transaction. (Morehouse v.Mathews. 2 Comstock, 514; Lincoln v. Schenectady andSaratoga R.R. Co., supra.)
The witness here had no experience in the business; had no knowledge of the cost or market value of the articles comprising the stock of goods destroyed. He knew not the quantity or quality of those on hand at the time of the fire; what amount of goods had been purchased or sold, or what had been the results of the business while in progress. He was a farmer, living and carrying on his farm several miles distant, and was "in the store quite frequently," but never meddling with the business or examining or taking note of the stock on hand. He had no better knowledge of the goods or their value than any neighboring farmer might have had. He could only conjecture the value of the goods, and any statement he could make was entirely unreliable, for the reason that he had not the knowledge and experience enabling him to form an opinion. The facts necessary to a correct judgment by the *Page 283 
referee were susceptible of proof, and hence it was unnecessary to resort to the opinion of a witness who was neither an expert nor had any peculiar knowledge.
The cases bearing upon the question before us are cited and commented on in Clark v. Baird (5 Seld., 183); and the deduction from them is, that upon questions of value, the opinion of witnesses are admissible, but with the qualification that the witnesses must have peculiar knowledge of the article in question and its value.
No case is referred to in which an opinion as to value has been received from a witness who was not affirmatively shown to be competent to form an opinion.
The rule requiring peculiar knowledge and skill in a witness called as an expert, either as to value or other matter in respect to which experts may be called, has been occasionally very rigidly applied; but the preservation of the rules of evidence, which have been established as the result of judicial experience, and found best adapted to the ascertainment of truth and the administration of justice, require that exceptions should not be lightly admitted or infringements unnecessarily allowed. The referee erred in the admission of the evidence of Teerpenning as to the amount and value of the goods destroyed.
The judgment should be reversed, and a new trial granted, costs to abide event.
All the judges concurring in reversal, except ANDREWS, J., who was absent, and PECKHAM, J., who, having been a member of the court below, did not sit.
Judgment reversed, and a new trial ordered.